Citation Nr: 1410541	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable evaluation for neurological deficit of the left wrist, hand, and fingers.

4.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD) with Z-line disturbance at the gastroesophageal junction and dysphagia.

5.  Entitlement to an initial compensable evaluation for chondromalacia patella of the right knee.  

6.  Entitlement to an initial compensable evaluation for chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 2006 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In his substantive appeal, the Veteran requested a hearing before the Board by live videoconference; he subsequently withdrew his hearing request in correspondence received by the RO in December 2011.

The issues of entitlement to initial compensable evaluations for neurological deficit of the left wrist, hand and fingers; GERD; and chondromalacia of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claimed left thumb disability was noted at entry into service and was not aggravated beyond normal progression by service.

2.  There is no diagnosis of a low back disability that is related to service.
CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2013).

2.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2009 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and identified private treatment records have been obtained and associated with the record.  A VA examination has been conducted.  The Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (wartime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Left Thumb Disability

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Pre-service medical records show that the Veteran underwent surgery in October 2000 after sustaining a deep laceration of the volar aspect of his left thumb while working with a table saw.  The postoperative diagnosis was open fracture of the left thumb interphalangeal joint, transection of the digital nerve times two in the left thumb, and deep thumb laceration.  Surgical procedures performed included open reduction and internal fixation of the left thumb interphalangeal joint fracture with primary fusion of the interphalangeal joint, microneurorrhaphy of the left thumb digital nerve, repair of the thumb laceration, and repair of the volar plate.  

A March 2006 statement by a treating physician indicates that the Veteran had partial use of his left thumb but full use of his left hand.  He stated that the Veteran was cleared for unrestricted use.

On enlistment examination in April 2006, the examiner noted that the Veteran was status post compound fracture of the left thumb secondary to trauma from a table saw in October 2000.  An X-ray at that time revealed surgical fusion of the interphalangeal joint but no other osseous or joint abnormality.

Treatment records for the period of the Veteran's service are negative for any diagnosis, complaint, or abnormal finding regarding his left thumb.  

On VA general medical examination in November 2009, the Veteran reported that he had sustained an injury to his left thumb in 2001.  The examiner noted that treatment at the time of injury included fusion, so that the thumb was in a fixed position and that the Veteran was unable to bend the distal interphalangeal joint.  The Veteran indicated that he had some pain and weakness in the thumb, and that his symptoms interfered with such activities as riding his motorcycle and weight lifting.  He denied a decrease in strength and dexterity and did not seem to have problems with fine motor movements.  He denied current treatment.  X-ray study indicated no acute fracture, dislocation, abnormal alignment, or joint effusion.  The diagnosis was fracture of the left thumb distal interphalangeal joint with residual deformity.

VA treatment records are negative for any treatment for complaints referable to the Veteran's left thumb.

Having reviewed the record, the Board has determined that service connection is not warranted.  As indicated, the Veteran had a documented history of trauma to the left thumb prior to service, to include surgical treatment of the injury.  The Board finds that even though the Veteran was found to be qualified for enlistment, the existence of a left thumb disability was "noted" upon enlistment examination, and therefore, the presumption soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137. 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there was any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds that the evidence is insufficient to show that the Veteran's left thumb disability underwent an increase during service.  Service treatment records are entirely negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's left thumb.  As for the relevant post-service medical evidence, it consists of a VA examination report indicating that the Veteran has no significant functional impairment related to this disability.  

The Board notes that the Veteran has submitted no competent evidence showing that his left thumb disability worsened during service.  He has been afforded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no competent evidence of record showing that the Veteran's pre-existing left thumb disability was aggravated by service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, the Veteran has made no assertions specifically regarding symptoms in service that might suggest that his left thumb disability permanently increased in severity during service.  

In summary, the competent and probative evidence of record does not show that the Veteran's preexisting left thumb disability was permanently aggravated by active service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	Low Back Disability

Service treatment records are silent for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's low back.  

During a November 2009 VA general medical examination, the Veteran reported that his low back pain began in May 2006.  He noted that the had always considered it to be related to wear and tear from service related activities, and indicated that he did not recall reporting back pain during service.  Following physical examination, the examiner noted that X-rays showed no evidence of acute fracture, dislocation, spondylosis, or spondylolisthesis.  The soft tissues were within normal limits.  He provided an assessment of back pain, noting that there was no radiographic or clinical evidence to support a diagnosis.  

Upon review of the record, the Board has concluded that service connection for a low back disability is not warranted.  The Board acknowledges that the Veteran has reported onset of low back pain in service; however, he has identified no evidence showing that he has a current disability manifested by low back pain, and there is no diagnosis of any such disorder contained in the record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left thumb disability is denied.

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran seeks initial compensable ratings for left upper extremity neurological deficit, GERD, and chondromalacia of the knees.

With respect to the neurological deficit, the Board observes that this is a residual of a left humerus fracture sustained in 2009.  The November 2009 VA examination report notes only that the Veteran had tingling and numbness in his left fourth and fifth fingers.  The severity of the residual neurological deficit is not evident.  As such, the Board finds that an additional examination is warranted.  

Regarding the Veteran's gastrointestinal disability, the November 2009 examiner took a history but did not perform a physical examination or provide any clinical findings.  The Board is therefore unable to determine the current severity of this disability and cannot appropriately evaluate it.  A current examination is warranted.

As to the Veteran's bilateral chondromalacia, the examiner reported that the Veteran had increased pain on range of motion testing, but did not report the point during motion at which the Veteran experienced pain.  Absent this information, the Board cannot adequately evaluate the Veteran's knee disabilities.  He should be afforded a current examination.

As it appears that the Veteran receives regular treatment at VA, an attempt must be made to obtain recent outpatient clinical records. 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records, from November 2009 forward.

2.  Schedule the Veteran for a VA neurological examination to determine the severity of his service-connected neurological deficit of the left hand, wrist, and fingers.  The claims file should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits of the left upper extremity related to the Veteran's left humerus fracture, and indicate the nerve associated with such deficit.  For each nerve affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.  
  
A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the severity of his service-connected GERD with Z-line disturbance at the gastroesophageal junction and dysphagia.  The claims file should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should describe all manifestations of the Veteran's gastrointestinal disability.  The examiner is asked to specify whether the gastrointestinal disability is characterized by such symptoms as recurrent epigastric distress, pyrosis, regurgitation, or substernal arm or shoulder pain.  The extent to which the Veteran's gastrointestinal disability impairs the Veteran's overall health should also be discussed.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected chondromalacia.  The claims file should be forwarded to the examiner for review.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should report the results of range of motion testing and note the point at which the Veteran experiences pain.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. 

The examiner should indicate whether there is subluxation or lateral instability, and describe any such manifestations as slight, moderate, or severe.  The examiner should also indicate whether there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  
  
The examiner should also describe any other associated deformity or functional impairment of the knees.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


